Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11042377 (‘377). This is a statutory double patenting rejection.
The present claim 1 is cited first with the portion of claim 1 of ‘377 that corresponds to the present claim 1 in Bold lettering and parenthesis following the related portion of the present claim 1.
1. A system comprising: a system memory to store instructions and data; and 
     (claim 1. (11042377) A system comprising: a system memory to store instructions and data; and) 

     a system-on-a-chip (SoC) coupled to the system memory, the SoC comprising: 
(a system-on-a-chip (SoC) coupled to the system memory, the SoC comprising:)

     a first processor to process a first type of instructions, the first processor comprising:
 (a first processor to process a first type of instructions, the first processor comprising:)

     a first decoder to decode instructions of a first instruction set architecture, including loop control instructions; 
(a first decoder to decode instructions of a first instruction set architecture, including loop control instructions;)

     first execution circuitry to execute one or more of the loop control instructions to implement a nested instruction loop comprising an outer loop of instructions and an inner loop of instructions nested within the outer loop of instructions, wherein the outer loop of instructions is to be repeated a first number of times and the inner loop of instructions to be repeated a second number of times, 
(first execution circuitry to execute one or more of the loop control instructions to implement a nested instruction loop comprising an outer loop of instructions and an inner loop of instructions nested within the outer loop of instructions,
wherein the outer loop of instructions is to be repeated a first number of times and the inner loop of instructions to be repeated a second number of times,)

     a plurality of registers to store loop control values to be used by the first execution circuitry to control the nested instruction loop, the loop control values comprising: 
(a plurality of registers to store loop control values to be used by the first execution circuitry to control the nested instruction loop, the loop control values comprising:)

     a first loop counter value for the inner loop, and a second loop counter value for the outer loop; 
(a first loop counter value for the inner loop, and a second loop counter value for the outer loop;)

wherein, responsive to the one or more loop control instructions, the first execution circuitry to implement the inner loop and the outer loop, based on the first loop counter value and the second loop counter value, respectively; 
(wherein, responsive to the one or more loop control instructions, the first execution circuitry to implement the inner loop and the outer loop, based on the first loop counter value and the second loop counter value, respectively;)

wherein upon each iteration of the inner loop, the first execution circuitry is to decrement the first loop counter value and wherein upon each iteration of the outer loop the execution circuitry is to decrement the outer loop counter value; and 
(wherein upon each iteration of the inner loop, the first execution circuitry is to decrement the first loop counter value and wherein upon each iteration of the outer loop the execution circuitry is to decrement the outer loop counter value; and)

wherein a current iteration of the inner loop or outer loop is to end when the first loop counter value or second loop counter value, respectively, reaches a minimum value, 
(wherein a current iteration of the inner loop or outer loop is to end when the first loop counter value or second loop counter value, respectively, reaches a minimum value,)

     a second processor to execute instructions of a second instruction set architecture different from the first instruction set architecture, the second processor comprising a second decoder to decode the instructions of the second instruction set architecture and second execution circuitry to execute the instructions of the second instruction set architecture; 
(a second processor to execute instructions of a second instruction set architecture different from the first instruction set architecture, the second processor comprising a second decoder to decode the instructions of the second instruction set architecture and second execution circuitry to execute the instructions of the second instruction set architecture;)

     a third processor to execute graphics instructions of a third instruction set architecture different from the first and second instruction set architectures; 
(a third processor to execute graphics instructions of a third instruction set architecture different from the first and second instruction set architectures;)

     a system-level cache to be shared between the first processor, the second processor, and the third processor;
(a system-level cache to be shared between the first processor, the second processor, and the third processor;)
 
     an integrated memory controller to couple the first processor, the second processor, and the third processor to the system memory; and
(an integrated memory controller to couple the first processor, the second processor, and the third processor to the system memory; and) 

     a network processor coupled to the first processor, the second processor, and the third processor.
(a network processor coupled to the first processor, the second processor, and the third processor.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193